Gageelil77ewp0F39S FAKE Bacementiao, FrlehQHedh® Page h off>

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street, 3rd floor
New York, New York 10007

May 24, 2019
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: ACLU, etal. v. DOD, et al., No. 17 Civ. 3391 (PAE)

Dear Judge Engelmayer:

I write respectfully on behalf of Defendants the Department of Defense (“DOD”)
and Department of State (“DOS”)! in the above-referenced action brought pursuant to the
Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). We write with Plaintiffs’ consent
to request a one-week enlargement of Defendants’ deadline to file its opposition and
reply memorandum of law in connection with the pending summary judgment briefing in
this case, from May 31 to June 7, 2019. See Dkt. No. 110. This is Defendants’ first
request for an enlargement of this deadline. The reason for the request is that Defendants
require some additional time to prepare and finalize their upcoming submission due to the
undersigned counsel’s recent absence from the office for several days due to illness. |
have consulted with Plaintiffs, who courteously consented to this request. If the Court is
inclined to grant the request set forth herein, the parties have conferred and respectfully
request that the remaining briefing deadlines be modified as follows:

e Defendants DOD and DOS file their opposition and reply (25 pages) on June 7,
2019; and

e Plaintiffs file their reply (25 pages) on July 2, 2019.

We thank the Court for its consideration of this matter.

 

! Defendant the Central Intelligence Agency (“‘CIA”) is no longer a party to the parties’
pending summary judgment motion practice, as Plaintiffs have withdrawn their
challenges to CIA’s FOIA responses. See Dkt. No. 118 at 11 n.41
CeSSeli177CypOSSSI FAKE DRSeNRM ZO FR ORPAHS Page>

cc: Counsel of record (by ECF)

Granted.

SO ORDERED.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

/s/ Rebecca S. Tinio

REBECCA S. TINIO

Assistant United States Attorney
Tel.: (212) 637-2774

Fax: (212) 637-2702
rebecca.tinio@usdoj.gov

(291 (

val A Coy

PAUL A. ENGELMAYER
United States District Judge
